Citation Nr: 1454445	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating for Raynaud's syndrome, in excess of zero percent until March 1, 2012, and 40 percent therefrom.  

2.  Entitlement to an initial rating for asthma, in excess of 10 percent until March 1, 2012, and 30 percent therefrom.  

3.  Entitlement to an initial compensable rating for a right wrist strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1981 to March 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Fargo, North Dakota.

In January 2012, the issue of service connection for a chronic right elbow disability, and issues involving the ratings of asthma, Raynaud's syndrome, and a right wrist strain were remanded by the Board.  By rating decision dated in October 2012, service connection was awarded for a right elbow disability and ratings for Raynaud's syndrome and asthma were increased to 40 percent and 30 percent respectively, as of March 1, 2012.  The Veteran has not appealed the initial rating assigned for the right elbow disability, but he continues to express dissatisfaction with the 40 percent and 30 percent ratings.  They are less than the maximum possible under the applicable criteria; therefore these claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  For the rating period prior to March 1, 2012, the Veteran's Raynaud's syndrome was manifested by symptoms twice per month if the weather was cold.  

2. For the rating period beginning March 1, 2012, Raynaud's syndrome has been manifested by characteristic attacks at least daily, without digital ulcers or autoamputations.  

3. For the rating period prior to July 1, 2008, the Veteran's asthma was primarily manifested by use of bronchodilator about one time per month.  

4.  For the rating period beginning July 1, 2008, and thereafter, the Veteran's bronchial asthma has been primarily manifested by use of an inhaler twice per day and also as needed about twice per week.  

5. For the rating period prior to July 1, 2008, the Veteran's right wrist disability was primarily manifested by no pain, edema or limitation of motion.   

6. For the rating period from July 1, 2008, the Veteran's right wrist disability was primarily manifested by tenderness, limitation of palmar flexion to 55 degrees, and dorsiflexion that decreased to 55 degrees after exercise.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 0 percent for Raynaud's syndrome were not met prior to March 1, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7117 (2014).  

2.  The criteria for an increased rating in excess of 40 percent for Raynaud's syndrome have not been met since March 1, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Code 7117 (2014).  

3.  The criteria for an initial rating in excess of 10 percent for asthma were not met prior to July 1, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Code 6602 (2014).  

4.  The criteria for an increased rating of 30 percent, but no higher, for asthma were met on July 1, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Code 6602 (2014).  

5.  The criteria for an initial compensable rating for residuals of a right wrist sprain were not met prior to July 1, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Code 5215 (2014).  

6.  The criteria for an increased rating of 10 percent for right wrist tendonitis were met as of July 1, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, Codes 5003, 5215 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A December 2007 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while an October 2012 supplemental SOC most recently readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in March 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In this case, the Board has considered the entire period of initial rating claim from April 2007 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Raynaud's Syndrome

Service connection for Raynaud's syndrome was granted by the RO in a July 2007 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7117 from the effective date of the award in April 2007.  In an October 2012 rating, the evaluation was increased to 40 percent under the same Code, effective March 1, 2012.  The Veteran contends that his service-connected Raynaud's syndrome is more disabling than evaluated.  

Under Diagnostic Code 7117, a 10 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring 1 to 3 times per week.  A 20 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring 4 to 6 times a week.  A 40 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring at least daily.  A 60 percent rating is assigned for Raynaud's syndrome with 2 or more digital ulcers and a history of characteristic attacks.  A maximum 100 percent rating is assigned for Raynaud's syndrome with 2 or more digital ulcers plus autoamputation of 1 or more digits and a history of characteristic attacks.  

A Note to Diagnostic Code 7117 defines a characteristic attack as consisting of sequential color changes of the digits of 1 or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upset.  See 38 C.F.R. § 4.104, Code 7117.  

An examination was conducted by VA in January 2007.  At that time the Veteran stated that he had symptoms twice per month if the weather was cold.  He had functional impairment of limited finger dexterity in cool environments, with decreased sensation and pale nail beds.  At the time of diagnosis, the Veteran's subjective factors included a history of cold fingers and blanching fingertips.  Objectively, the Veteran's fingertips were slightly blanched after coming into the office from winter conditions.  On examination in July 2008, it was noted that the Veteran had good ulnar and radial pulses at the wrists and good posterior tibial pulses at the ankles.  The right and left dorsalis pedis pulses were absent.  He had no redness or pallor to his fingers or toes.  He had deformity of fingernails and toenails from psoriasis.  The pertinent assessment was Raynaud's disease.  

VA outpatient treatment records, dated from November 2007 to September 2012, show few complaints of upper extremity disability that was attributed to the Veteran's Raynaud's disease.  It was noted in May 2012, however, that the Veteran had hand numbness that was probably secondary to Raynaud's.  

An examination was conducted by VA in March 2012.  At that time, it was noted that on exposure to cold air, his fingers and toes turned a "cherry red color," with a "yellowing" of the fingernails.  When he reheated his hands, he got severe pain that radiated up the arms.  This lasted for about 30 minutes.  He had similar pains in the toes.  This occurred daily in the winter.  Doppler studies performed in January 2008 were normal.  He also complained of numbness of the right index finger for the past year that was worse with cold air exposure.  The Veteran did have characteristic attacks at least daily.  There were no digital ulcers.  There were no amputations or autoamputations.  The examiner remarked that the numbness of the fourth and fifth digits of the right hand were due to ulnar nerve entrapment and considered unrelated to Raynaud's.  

Review of the record shows that, in January 2007, the Veteran complained of having a history of cold and blanching fingers and was noted to have slightly blanched fingertips after coming in the office from winter conditions.  He specifically stated that his symptoms occurred twice per month, which is not sufficient to meet the schedular criteria for a 10 percent evaluation, which requires episodes at least once per week.  In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31.  As he has not met the 10 percent criteria, a compensable award is not shown to be warranted.  

On examination in March 2012, the Veteran described daily attacks of Raynaud's syndrome.  While this meets the schedular criteria for a 40 percent evaluation, there is no evidence of digital ulcers or autoamputation.  As such, a schedular evaluation in excess of 40 percent from March 2012 is not shown to be warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased ratings for Raynaud's syndrome, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


Asthma

Service connection for asthma was granted by the RO in a July 2007 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Code 6602 from the effective date of the award in April 2007.  In an October 2012 rating, the evaluation was increased to 30 percent under the same Code, effective March 1, 2012.  The Veteran contends that his service-connected asthma is more disabling than evaluated.  

Diagnostic Code 6602 provides ratings for bronchial asthma.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling.  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling.  A Note to Diagnostic Code 6602 provides that, in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97. 

An examination was conducted by VA in January 2007.  At that time, the Veteran reported that he had suffered from asthma since 2005.  He related that he had a cough and shortness of breath with walking one city block.  He continued to smoke heavily, but used the medication Albuterol about one time per month.  He stated that he had had a pulmonary function evaluation with a positive challenge test in November 2006 and had not had any asthma attacks.  He said he did not contract infection easily from his respiratory condition and had not suffered from an episode of respiratory failure requiring respiration assistance from a machine.  Examination of the lungs showed end-expiratory rhonchi that cleared with cough.  Pulmonary function testing (PFT) showed FRVC to be 92 percent predicted, FEV-1 to be 87 percent predicted and FEV-1/FVC to be 74 percent.  These were pre-bronchodilator levels and were considered to be within normal limits.  The diagnosis was asthma, subjective factors of history of taking bronchodilation medications and report of a positive challenge test in the past, but with objective factors not in evidence on this evaluation and normal PFT.  

An examination was conducted by VA on July 1, 2008.  At that time, the Veteran complained of a nonproductive cough that was worse at night, or on exposure to grass, frying food, or exertion.  He had occasional specks of blood in his sputum on hard coughing and wheezing after he took his albuterol treatment in the evening.  He became short of breath when climbing ladders, going up stairs, or walking up an incline.  He used an inhaler twice per day and also as needed about twice per week.  He continued to smoke a pack of cigarettes per day.  PFT was reportedly within normal ranges except for Diffusion Capacity for the Lung for Carbon Monoxide (DLCO) that was reported to be mildly reduced.  

VA outpatient treatment records, dated from November 2007 to September 2012, include references to the Veteran's asthma in March 2010 and March 2011.  The records show that the Veteran continued to use the medication Albuterol.  On those occasions the asthma was described as controlled.  

An examination was conducted by VA in March 2012.  At that time, the diagnosis was asthma.  It was noted that the Veteran required the use of inhalational bronchodilator therapy on a daily basis.  He did not require use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  He had no asthma attacks with episodes of respiratory failure over the past 12 months and no need for physician visits for care of exacerbations.  Chest X-ray studies showed no active infiltrate, effusion, or pneumothorax.  The cost phrenic angles and posterior sulci were sharp.  PFT showed pre-bronchodilator FVC to be 96 percent predicted, FEV-1 to be 88 percent predicted, FEV-1/FVC to be 72 percent, and DLCO to be 70 percent predicted.  Post-bronchodilator levels were FVC at 106 percent predicted, FEV-1 at 100 percent predicted, and FEV-1/FVC at 73 percent.  The test that most accurately reflected the Veteran's level of disability was FEV-1/FVC.  It was commented that the Veteran's respiratory condition impacted his ability to work in that he needed to use a mask with sawdust exposure.  

On examination by VA in 2007, the Veteran's PFT was shown to be within normal limits to the point that testing with bronchodilators was not deemed to be necessary.  The Veteran did report the use of bronchodilator therapy on an intermittent basis, but not on a daily, or near daily, basis.  His exact statement was reported as use on a monthly basis.  As such, the Board finds that the Veteran did not meet the criteria for a rating in excess of 10 percent at the time service connection was awarded.  

On examination by VA on July 1, 2008, it was reported that the Veteran had significantly increased the use of his bronchodilator therapy to twice daily and twice weekly as needed.  While VA outpatient treatment records describe his asthma as stable in 2010 and 2011, it was shown that he continued to use the medication Albuterol.  On examination in March 2012 he reported that he continued to use his bronchodilator medication on a daily basis.  At that time, his PFT also showed some decrease in respiratory efficiency, although not to a level that a rating of 30 percent would be warranted.  The Board finds that the daily use of inhalational or oral bronchodilator therapy in and of itself meets the criteria for a 30 percent rating, but no more.  As such, with the resolution of reasonable doubt, a 30 percent evaluation is shown to have been warranted from July 1, 2008.  To this extent the appeal is granted.  The Veteran's symptoms do not approach the PFT criteria for the next higher schedular rating, 60 percent.  He has not required at least monthly visits to a physician for required care of exacerbations, nor has it been shown that he needed intermittent courses of systemic corticosteroids.  As such, the criteria for a rating of 60 percent have not been met at any time throughout the appeal.  

Right Wrist

Service connection for residuals of a right wrist strain was granted by the RO in a July 2007 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5215 from the effective date of the award in April 2007.  The Veteran contends that his service-connected right wrist strain residuals are more disabling than evaluated.  

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  
38 C.F.R. § 4.71a.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of the hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a.

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

An examination was conducted by VA in January 2007.  At that time, the Veteran reported that he injured his right wrist when he slipped and fell coming off an aircraft.  He reported weakness of grip, stiffness at times, occasional swelling and giving way of his grip at times.  He also reported locking when he sharply flexed the joint downward.  He reported constant, aching pain in the ulnar area of the right wrist that became sharp and cramping in nature at times.  This was elicited with physical activity.  He also reported loss of feeling in his fingers.  He did not report night-time symptoms or pain from repeated use such as keyboarding.  He stated that the wrist seemed to catch when he flexed to the limit of range of motion.  On examination, it was noted that the Veteran was left hand dominant.  The right wrist showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  Range of motion was normal, with dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees and ulnar deviation to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray studies of the right wrist were within normal limits.  The diagnosis was right wrist condition, locking in flexion.  

An examination was conducted by VA on July 1, 2008.  At that time, there was no effusion, edema, instability, redness, or heat.  He had tenderness to palpation of the distal ulna.  He had discomfort with volar flexion of the wrist and forced radial deviation of the wrist.  He had good wrist strength and good strength and dexterity of the grasp.  Wrist dorsiflexion was to 70 degrees, with decrease to 55 degrees after exercise.  Palmar flexion was 55 degrees before he had pain, with a maximal flexion of 75 degrees.  After exercise there was discomfort at 45 degrees.  Radial deviation was 15 degrees.  Ulnar deviation was 40 degrees with pain at 35 degrees after exercising.  Also after exercising he complained of numbness in the fourth and fifth digits of the right hand.  He had numbness to monofilament on the flexor and extensor surfaces of those fingers.  X-ray studies showed no focal soft tissue swelling, the joint spaces to be well maintained, and no persistent radiopaque foreign bodies noted.  

VA outpatient treatment records, dated from November 2007 to September 2012, do not document complaints or manifestations of a right wrist disability.  

An examination was conducted by VA in March 2012.  At that time, the diagnosis was flexor digitorum superfiscialis and/or profundus tendonitis.  It was reported that since 1997, the Veteran had had pain and tenderness on the volar surface of the wrist.  This occurred if he held a cup of coffee, hammer, lifted, or used a computer mouse.  He stated that he would lose control of a hammer due to wrist pain.  Range of motion showed palmar flexion to 60 degrees and dorsiflexion to 55 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with range of motion unchanged.  There was no additional limitation after repetitive use testing and no function loss.  Strength was 5/5 in flexion and extension.  There was tenderness to palpation over the flexor digitorum superficialis and/or profundus tendons just proximal to the wrist.  X-ray studies showed no degenerative arthritis, fractures, or dislocations.  The Veteran did have functional limitations as a carpenter in that he was unable to use a hammer in the right hand for any extended period of time.  The examiner stated that the decreased range of motion was documented as due to tendonitis, which was exacerbated by repeated use.  

On initial examination in January 2007, the Veteran's right wrist disorder showed no limitation of motion and no objective disability.  As such, there is no basis for the assignment of a compensable evaluation at that time.  On examination on July 1, 2008, some limitation of palmar flexion and dorsiflexion was demonstrated.  In addition, tenderness was noted on the volar aspect of the wrist and a diagnosis of tendonitis was made.  Although the limitation of motion does not meet the criteria for a compensable rating for wrist disability and X-ray studies of the wrist were negative, the Board finds that the tendonitis may be evaluated as analogous to arthritis of the wrist joint.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

Some limitation of motion and tenderness due to tendonitis is found to meet the criteria for a 10 percent rating for residuals of a right wrist strain, now diagnosed as flexor digitorum superfiscialis and/or profundus tendonitis.  As such, a 10 percent rating is shown to have been warranted since July 1, 2008.  To this extent, the appeal is granted.  There is no basis for a rating in excess of 10 percent as ankylosis of the right wrist is not demonstrated.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal periods under consideration are contemplated by the rating schedule.  The Veteran's Raynaud's syndrome directly corresponds to the schedular criteria for the 0 percent and 40 percent evaluations that have been assigned.  In this regard, on initial examination, the Veteran reported having episodes less than once per week, while symptoms on an almost daily basis were reported on examination in March 2012.  As such, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's Raynaud's syndrome, and no referral for an extraschedular rating is required.  

Regarding the Veteran's asthma, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal periods under consideration are contemplated by the rating schedule.  The Veteran's asthma directly corresponds to the schedular criteria for the 10 percent and 30 percent evaluations that have been assigned.  In this regard, on initial examination, the Veteran reported using bronchodilator medication once per month, while use several times per day was reported on examinations in July 2008 and March 2012.  On those occasions, worsening PFT was demonstrated, although not as disabling as to warrant a schedular rating in excess of 30 percent.  As such, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's asthma, and no referral for an extraschedular rating is required.  

Regarding the Veteran's right wrist disability, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal periods under consideration are contemplated by the rating schedule.  The Veteran's right wrist disability does not meet the schedular criteria for a 10 percent evaluation when first examined in January 2007 and was increased by the Board only by use of the resolution of reasonable doubt and analogous rating criteria.  As such, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right wrist disability, and no referral for an extraschedular rating is required.  

						(CONTINUED ON NEXT PAGE)

ORDER

An initial rating for Raynaud's syndrome, in excess of zero percent, prior to March 1, 2012, and 40 percent therefrom, is denied.  

An initial rating for asthma, in excess of 10 percent prior to July 1, 2008, is denied.  

An increased initial rating for asthma to 30 percent is granted as of July 1, 2008; to this extent the appeal is allowed, subject to the controlling regulations governing the payment of monetary benefits.  

An initial compensable rating for a right wrist strain prior to July 1, 2008, is denied.  

An increased rating to 10 percent for right wrist tendonitis is granted as of July 1, 2008; to this extent the appeal is allowed, subject to the controlling regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


